Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-5, 7, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2004293912 A1 (JP ‘912).
With respect to claims 1 and 13, JP ‘912 shows a sealing assembly (28, Fig.3) for sealing an area between a door (24, Fig.1) and a cabinet (10) of a cooling device having multiple doors (22, 24) and a rotating bar (30, Fig.3) pivotally mounted to one of the doors (22), the sealing assembly comprising: a magnetic element (42, Fig.3); a magnet chamber  (44) defining a receiving cavity for accommodating said magnetic element; a first air chamber (46, Fig.3) provided at one side of the sealing assembly; an attachment portion (at 40, Fig.3) for attaching the sealing assembly to the door of the cooling device; a second air chamber (see annotated figure below) disposed between said magnet chamber and said first air chamber; a first sealing flap (see annotated figure below) adapted to form a closed region for sealing a space thereof; and a second 
With respect to claim 2, further comprising a contact wall (see annotated figure below) forming an upper surface of the sealing assembly to contact the rotating bar (30).  
With respect to claims 3 and 10, wherein said second air chamber has a polygonal cross-section (square, Fig.3).  
With respect to claim 4, wherein said magnet chamber, said first air chamber and said second air chamber are substantially aligned on a same horizontal axis (outer surface of the chambers closest to bar 30 is substantially aligned in a horizontal line/axis, Fig.3, Fig.4).  
With respect to claim 5, wherein said first sealing flap protrudes from said second air chamber towards an inner door face of the door for sealing a space thereof when the sealing assembly is attached to the door (Fig.3). 
 With respect to claim 7, wherein said second sealing flap protrudes from a side of said magnet chamber towards a front surface of the rotating bar for preventing air leakage when the door is closed (Fig.3, Fig.5).  

    PNG
    media_image1.png
    463
    744
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 6, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP2004293912 A1 (JP ‘912) alone. 
	With respect to claims 6, 8, 11, and 12, JP ‘912 shows the sealing assembly defines a first angle between first sealing flap and second air chamber and a second angle between the second sealing flap and magnet chamber but doesn’t explicitly teach the range of the angles. It would have been obvious to one having ordinary skill in the art to make the first angle in a range of 20-80 degrees or in the range of 30-50 degrees, .  
5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP2004293912 A1 (JP ‘912) in further view of US 2018/0299189 A1 (Johnson).
With respect to claim 9, JP ‘912 doesn’t show an inner air chamber. Johnson shows a magnetic chamber (366, Fig.5), a first air chamber (362, Fig.5), second air chamber (364, Fig.5) and an inner air chamber (322) disposed between magnetic chamber (366) and said attachment portion (326) and having elastically deformable outer side walls (318). It would have been obvious to modify the sealing assembly of JP ‘912 to include an inner air chamber, such as shown by Johnson, in order to increase the thickness of the sealing assembly and thus increase it’s resiliency to efficiently and elastically seal opening of the cabinet.
6.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2004293912 A1 (JP ‘912) in further view of US 2016/0273827 A1 (Almeida).
With respect to claim 14, JP ‘912 shows said cabinet has a refrigeration compartment with two said doors (22 and 24, Fig.1) movably attached to the cooling device for closing said refrigeration compartment, each of said doors having one said sealing assembly (26 and 28, Fig.3). JP ‘912 doesn’t disclose two heaters disposed in said rotating bar with respect to said sealing assemblies for transferring heat to said sealing assembly. Almeida shows two heaters (at 70, 70, 74, 78 Fig.7) disposed in the rotating bar with respect to the sealing assemblies (28 and 30) for transferring heat to 
With respect to claim 15, the combination (JP ‘912) shows wherein said second sealing flaps of said sealing assemblies extend to each other (Fig.3) for sealing an area between said doors (22 and 24) on a front surface of said rotating bar (30) facing outside.
7.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2004293912 A1 (JP ‘912) in further view of EP2762814 (EP ‘814).
With respect to claim 14, JP ‘912 shows said cabinet has a refrigeration compartment with two said doors (22 and 24, Fig.1) movably attached to the cooling device for closing said refrigeration compartment, each of said doors having one said sealing assembly (26 and 28, Fig.3). JP ‘912 doesn’t disclose two heaters disposed in said rotating bar with respect to said sealing assemblies for transferring heat to said sealing assembly. EP ‘814 shows two sealing assemblies (44, 44, Fig.4) with magnet chamber, first air chamber and second air chamber, two heaters (54, 54, Fig.4) disposed in the rotating bar with respect to the sealing assemblies (44) for transferring heat to the sealing assembly.  It would have been obvious to one having ordinary skill in the art to include two heaters to the bar of JP ‘912, such as shown by EP ‘814, in order to create heat to prevent condensation from forming on the exterior surface of the rotating bar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HIWOT E TEFERA/Examiner, Art Unit 3637